 



Exhibit 10.59
STOCK PURCHASE AGREEMENT
     STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of January 18, 2006,
by and among Cytokinetics, Incorporated, a Delaware corporation, (the
“Company”), and the investors listed on the Schedule of Buyers attached hereto
(each, a “Buyer” and collectively, the “Buyers”).
BACKGROUND:
     A. The Company has registered on Form S-3 (SEC File No. 333-125786) (the
“Registration Statement”) the issuance and sale of up to $100,000,000 of certain
types of securities, including shares of its Common Stock, $0.001 par value
(“Common Stock”);
     B. The Company has authorized the issuance of up to 5,000,000 shares of
Common Stock (the “Shares”) pursuant to the terms of this Agreement and under
the Registration Statement; and
     C. The Buyers wish to purchase, upon the terms and subject to the
conditions set forth in this Agreement, the Shares in the respective amounts set
forth opposite each Buyer’s name on the Schedule of Buyers attached hereto.
     1. PURCHASE AND SALE OF COMMON SHARES.
          1.1 Purchase of Common Shares. Subject to the satisfaction (or waiver)
of the conditions set forth in Sections 5 and 6 below, at the closing (the
“Closing”) the Company shall issue and sell to each Buyer, and each Buyer
severally agrees to purchase from the Company, the respective number of Shares
set forth opposite such Buyer’s name on the Schedule of Buyers, at a price per
Share of $6.60, and for the aggregate purchase price (the “Purchase Price”) set
forth opposite such Buyer’s name on the Schedule of Buyers.
          1.2 Closing Date. Unless the Company and a Buyer agree otherwise and
subject to the conditions set forth in Sections 5 and 6, the date and time of
the Closing (the “Closing Date”) shall be at noon Pacific Time on the third
business day following the date of this Agreement. The Closing shall occur at
the offices of Wilson Sonsini Goodrich & Rosati, Professional Corporation,
counsel to the Company, located at 650 Page Mill Road, Palo Alto, California.
The Closing need not occur at the same time with respect to all Buyers, and
references in this Agreement to the Closing Date shall refer to the date of
Closing for each particular Buyer, as determined pursuant to this Section 1.2.
          1.3 Form of Payment. On the Closing Date, (i) each Buyer shall pay an
amount equal to the Purchase Price to the Company for the Shares to be issued
and sold to such Buyer at the Closing, by wire transfer of immediately available
funds in accordance with the Company’s written wire instructions, and (ii) the
Company shall instruct its transfer agent to issue and deliver to each Buyer the
number of the Shares that such Buyer is then purchasing (as indicated opposite
such Buyer’s name on the Schedule of Buyers). The Company shall deliver the
Shares to each Buyer by electronic transfer (e.g., DWAC), unless a Buyer
requests delivery of physical certificates.

 



--------------------------------------------------------------------------------



 



     2. BUYERS’ REPRESENTATIONS AND WARRANTIES.
          Each Buyer represents and warrants, severally and not jointly, that:
          2.1 Information. Buyer and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Shares that have
been requested by Buyer. Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Buyer understands that its
investment in the Shares involves a high degree of risk. Neither such inquiries
nor any other investigation conducted by or on behalf of Buyer or its advisors
shall modify, amend or affect Buyer’s right to rely on the truth, accuracy and
completeness of the disclosure made to Buyer or its advisors in respect of the
Company or this transaction and the Company’s representations and warranties
contained in this Agreement.
          2.2 No Governmental Review. Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
          2.3 Certain Trading Activities. Buyer has not executed a Short Sale
(defined below) involving the Company’s securities during the period beginning
30 days prior to the date of this Agreement. For purposes of this Section and
Section 4.3, “Short Sale” means any transaction defined as such under Rule 200
of Regulation SHO (or any successor regulation) under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and all types of direct and
indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers, but only if executed at a time when the Buyer has no
equivalent offsetting long position in the Common Stock of the Company. For
purposes of determining whether the Buyer has an equivalent offsetting long
position in the Common Stock of the Company, any shares of Common Stock
currently held by Buyer shall be deemed to be held as “long” by Buyer.
          2.4 Validity; Enforcement. Buyer has the requisite right, power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement by the Buyer and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate,
partnership, limited liability company or other action, and no further consent
or authorization of the Buyer is required. This Agreement has been duly and
validly executed and delivered on behalf of Buyer and, assuming due execution
and delivery hereof by the Company, is a valid and binding agreement of Buyer
enforceable against Buyer in accordance with its terms, subject as to
enforceability to general principles of equity and to applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
          2.5 Residency. Buyer, if a natural person, is a resident of that state
or country specified in its address on the Schedule of Buyers.

-2-



--------------------------------------------------------------------------------



 



          2.6 Legal, Tax or Investment Advice. Buyer understands that nothing in
this Agreement or any other materials presented to Buyer in connection with the
purchase and sale of the Shares constitutes legal, tax or investment advice.
Buyer has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Securities.
          2.7 Broker – Dealer. Buyer is not a registered broker dealer.
     3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
          The Company represents and warrants to each of the Buyers that:
          3.1 Good Standing; Qualification. The Company is duly organized and
validly existing in good standing under the laws of the State of Delaware. The
Company has full power and authority to own, operate and occupy its properties
and to conduct its business as presently conducted and as described in the
documents filed by the Company under the Exchange Act, since December 31, 2004
through the date hereof, including, without limitation, its most recent Annual
Report on Form 10-K filed with the U.S. Securities and Exchange Commission (the
“Exchange Act Documents”) and is registered or qualified to do business and in
good standing in each jurisdiction in which the nature of the business conducted
by it or the location of the properties owned or leased by it requires such
qualification and where the failure to be so qualified would have a material
adverse effect upon the condition (financial or otherwise), earnings, or
business (such business being as described in the Exchange Act Documents),
properties or operations of the Company, or impair the Company’s ability to
perform on a timely basis its obligations under this Agreement (any of the
foregoing, a “Material Adverse Effect”), and no proceeding has been instituted
in any such jurisdiction, revoking, limiting or curtailing, or seeking to
revoke, limit or curtail, such power and authority or qualification.
          3.2 Due Authorization and Valid Issuance. The Company has all
requisite power and authority to execute, deliver and perform its obligations
hereunder, and this Agreement has been duly authorized and validly executed and
delivered by the Company and, assuming due execution and delivery hereof by the
Buyers, shall constitute a legal, valid and binding agreement of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Shares being purchased by the Buyer
hereunder will, upon issuance and payment therefor pursuant to the terms hereof,
be duly authorized, validly issued, fully-paid and nonassessable.
          3.3 Non-Contravention. The execution and delivery of this Agreement,
the sale of the Shares, the fulfillment of the terms of this Agreement and the
consummation of the transactions contemplated hereby will not (A) conflict with
or constitute a violation of, or default (with the passage of time or otherwise)
under, (i) any contract, agreement or other instrument filed or incorporated by
reference as an exhibit to any of the Exchange Act Documents (any such contract,
agreement or instrument, an “Exchange Act Exhibit”), (ii) the charter, bylaws or
other organizational

-3-



--------------------------------------------------------------------------------



 



documents of the Company, or (iii) assuming the correctness of the
representations and warranties of the Buyers set forth herein, any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or their
respective properties, except in the case of clauses (i) and (iii) for any such
conflicts, violations or defaults which do not have or would be reasonably
likely to result in a Material Adverse Effect or (B) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of the Company or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any Exchange Act Exhibit. Assuming the correctness of the
representations and warranties of the Buyers set forth herein, no consent,
approval, authorization or other order of, or registration, qualification or
filing with, any regulatory body, administrative agency, or other governmental
body in the United States or any other person is required for the execution and
delivery of this Agreement and the valid issuance and sale of the Shares to be
sold hereunder, other than such as have been made or obtained, and except for
any post-closing securities filings or notifications required to be made under
federal or state securities laws.
          3.4 Capitalization. As of January 11, 2006 (the “Reference Date”), a
total of 30,544,730 shares of Common Stock are issued and outstanding, increased
as set forth in the next sentence. Other than in the ordinary course of
business, the Company has not issued any capital stock since the Reference Date
other than pursuant to (i) employee benefit plans disclosed in the Exchange Act
Documents, and (ii) outstanding warrants, options or other securities disclosed
in the Exchange Act Documents and in the Company’s Registration Statement on
Form S-3 filed on November 17, 2005, as amended (the “CEFF RS”). The outstanding
shares of capital stock of the Company have been duly and validly issued and are
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, and were not issued in violation of any preemptive
rights or similar rights to subscribe for or purchase securities. Except as set
forth in the Exchange Act Documents and the CEFF RS, there are no outstanding
rights (including, without limitation, preemptive rights), warrants or options
to acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company is a party and relating to the issuance or sale of any capital
stock of the Company, any such convertible or exchangeable securities or any
such rights, warrants or options. Without limiting the foregoing, no preemptive
right, co-sale right, right of first refusal, registration right, or other
similar right exists with respect to the Shares or the issuance and sale
thereof. No further approval or authorization of any shareholder, the Board of
Directors of the Company or others is required for the issuance and sale of the
Shares. Except as disclosed in the Exchange Act Documents, there are no
shareholder agreements, voting agreements or other similar agreements with
respect to the voting of the Shares to which the Company is a party or, to the
knowledge of the Company, between or among any of the Company’s shareholders.
          3.5 Financial Statements. The financial statements of the Company and
the related notes contained in the Exchange Act Documents present fairly, in
accordance with generally accepted accounting principles, the financial position
of the Company as of the dates indicated, and the results of its operations and
cash flows for the periods therein specified consistent with the books and
records of the Company, except that the unaudited interim financial statements
were or are subject to normal and recurring year-end adjustments. Such financial
statements (including the

-4-



--------------------------------------------------------------------------------



 



related notes) have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
therein specified, except as may be disclosed in the notes to such financial
statements, or in the case of unaudited statements, as may be permitted by the
Securities and Exchange Commission (the “SEC”) on Form 10-Q under the Exchange
Act and except as disclosed in the Exchange Act Documents.
          3.6 Securities Exchange Compliance. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act and is listed on the Nasdaq
National Market (the “NNM”), and the Company has taken no action designed to, or
likely to have the effect of, terminating the registration of the Shares under
the Exchange Act or de-listing the Shares from the NNM, nor has the Company
received any notification that the SEC or the National Association of Securities
Dealers, Inc. (the “NASD”) is contemplating terminating such registration or
listing, provided that, notwithstanding the foregoing, the Company has filed a
Notification Form: Listing of Additional Shares with the NASD on or prior to the
date hereof without compliance with the 15 calendar day pre-issuance filing
requirement (the “Additional Listing Notice”).
          3.7 Reporting Status. The Company has filed in a timely manner all
documents that the Company was required to file under the Exchange Act during
the 12 months preceding the date of this Agreement. All such filings complied in
all material respects with the SEC’s requirements as of their respective filing
dates. No event or circumstance has occurred or exists with respect to the
Company properties, prospects, operations or financial condition, which under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed, except
for events or circumstances which, individually or in the aggregate, do not or
would not have a Material Adverse Effect.
          3.8 Listing. Except as set forth in Section 3.6 above with respect to
the Additional Listing Notice, the Company is in compliance with the listing and
maintenance requirements for continued listing of the Common Stock on the NNM.
Except as set forth in Section 3.6 above with respect to the Additional Listing
Notice, the issuance and sale of the Shares hereunder does not contravene the
rules and regulations of the NASD and no approval of the shareholders of the
Company is required for the Company to issue and deliver to the Buyers the
maximum number of Shares contemplated by this Agreement.
          3.9 No Manipulation of Stock. The Company has not taken, in violation
of applicable law, any action designed to or that might reasonably be expected
to cause or result in stabilization or manipulation of the price of the Shares
to facilitate the sale or resale of the Shares.
          3.10 Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Shares to be sold to the Buyers hereunder will be,
or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been fully complied with.
          3.11 No Additional Agreements. The Company does not have any agreement
or understanding with any Buyer with respect to the transactions contemplated by
this Agreement other than as specified in this Agreement.

-5-



--------------------------------------------------------------------------------



 



          3.12 Finder’s and Advisor’s Fees. The Company will not be required to
pay any finder’s or advisor’s fees or commissions in connection with the
offering and sale of the Shares, except an advisor’s fee of $0.20 per Share, up
to a maximum aggregate of $1,000,000, payable by the Company to Pacific Growth
Equities, LLC.
          3.13 Investment Company. The Company is not, and is not an Affiliate
of, an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
     4. COVENANTS.
          4.1 Commercially Reasonable Efforts. Each party shall use commercially
reasonable efforts to timely satisfy each of the conditions to be satisfied by
it as provided in Sections 5 and 6 of this Agreement.
          4.2 Listing. Other than the 15 calendar day pre-issuance filing
requirement for the Additional Listing Notice, the Company shall, on or before
the Closing Date, take such actions (including the filing of the Additional
Listing Notice) to secure the listing of the Shares on the NNM and shall use all
commercially reasonable efforts to maintain the listing of the Company’s Common
Stock on the NNM or other national securities exchange or quotation service.
          4.3 Restriction on Sales, Short Sales and Hedging Transactions. The
Buyers will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares, or conduct any Short Sale or
enter into any hedging transaction with respect to the Shares, except in
compliance with the Securities Act of 1933, as amended,, the Exchange Act,
applicable state securities laws and the respective rules and regulations
promulgated thereunder.
     5. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
          The obligation of the Company hereunder to issue and sell the Shares
to each Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Buyer with prior written
notice thereof:
          5.1 Each Buyer shall have delivered to the Company the Purchase Price
for the Shares being purchased by each Buyer at the Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.
          5.2 The representations and warranties of each Buyer shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 2 above, in which case, such representations and warranties shall be
true and correct without further qualification) as of the date when made and as
of the Closing Date, as though made at that time (except for representations and
warranties that speak as of a specific date), and each Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by such Buyer at or prior to the Closing Date.

-6-



--------------------------------------------------------------------------------



 



     6. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.
          The obligation of each Buyer hereunder to purchase the Shares at the
Closing is subject to the satisfaction, at or before the Closing Date of each of
the following conditions, provided that these conditions are for each Buyer’s
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:
          6.1 The Company shall have executed this Agreement and delivered same
to such Buyer.
          6.2 The NASD shall not have suspended trading in the Company’s Common
Stock on the NNM.
          6.3 The representations and warranties of the Company shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 3 above, in which case, such representations and warranties shall be
true and correct without further qualification) as of the date when made and as
of the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.
          6.4 The Company shall have made all filings under all applicable
federal and state securities laws necessary, if any, to consummate the issuance
of the Shares pursuant to this Agreement in compliance with such laws and no
stop-order shall have been issued by the SEC with respect to the Registration
Statement.
          6.5 The Buyer shall have received a customary opinion from the
Company’s legal counsel to the effect that the Company is duly incorporated and
in good standing, that the Shares have been duly authorized and validly issued,
that the Shares will be, when issued and paid for in accordance with the terms
of this Agreement, fully paid and non-assessable, that this Agreement is a valid
and binding obligation of the Company, that the Shares will not be issued in
violation of any preemptive rights under Delaware law, the Company’s Certificate
of Incorporation or bylaws (the “Charter Documents”), that the Shares will not
be subject to any restriction upon the voting or transfer under the Charter
Documents, that the execution and delivery of this Agreement and the issuance of
the Shares does not violate, or constitute a default under, any agreement or
instrument filed as an exhibit to the Registration Statement pursuant to
Item 601(b)(10) or Regulation S-K under the Securities Act of 1933, as amended,
to which the Company is a party or by which the Company is bound and that the
Registration Statement has been declared effective, that no stop order has been
declared and, to such counsels’ knowledge, no such proceeding is pending or
threatened by the SEC.
     7. GOVERNING LAW; MISCELLANEOUS.
          7.1 Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by and

-7-



--------------------------------------------------------------------------------



 



construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any suit, action or proceeding arising under or
relating to this Agreement (a “Proceeding”) by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any Proceeding. If either party shall
commence a Proceeding to enforce any provisions of this Agreement, then the
prevailing party in such Proceeding shall be reimbursed by the other party for
its reasonable attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding. Each party agrees
that all Proceedings concerning the interpretations, enforcement and defense of
the transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of San
Francisco, County of San Francisco, (the “Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such Court, or that such
Proceeding has been commenced in an improper or inconvenient forum.
          7.2 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
          7.3 Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
          7.4 Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
          7.5 Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Buyers, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the agreements and instruments
referenced herein, contain the entire understanding of the parties with respect
to the matters covered herein. No provision of this Agreement may be amended
other than by an instrument in writing signed by the Company and the Buyers
holding or, prior to Closing, having the right to purchase, at least a majority
of the Shares, and no provision hereof may be waived other than by an instrument
in writing signed by the party against whom enforcement is sought.

-8-



--------------------------------------------------------------------------------



 



          7.6 Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:
If to the Company:
Cytokinetics, Incorporated
280 East Grand Avenue
South San Francisco, CA 94080
Attn: Chief Financial Officer
Telephone: (650) 624-3000
Facsimile: (650) 624-3292
With a copy to:
Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304
Attn: Michael O’Donnell
Telephone: (650) 493-9300
Facsimile: (650) 493-6811
If to a Buyer:
at the address and facsimile number set forth on the Schedule of Buyers
attached hereto, with copies to such Buyer’s representatives, if any,
specified on the Schedule of Buyers,
or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party in accordance with the above provisions five (5) days prior to
the effectiveness of such change.
          7.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Shares. A Buyer may not assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Company, except for assignments to affiliates of Buyer or to other Buyers.
          7.8 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

-9-



--------------------------------------------------------------------------------



 



          7.9 Publicity. The Company and each Buyer shall have the right to
approve before issuance any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Buyer, to make any
press release or other public disclosure with respect to such transactions as is
required by applicable law and regulations. Notwithstanding the foregoing, the
Company shall, without having to obtain the consent of the Buyers, (i) file a
prospectus supplement under the Registration Statement with the SEC, disclosing
the transactions contemplated hereby, (ii) on or before the Closing, the Company
shall file a Current Report on Form 8-K with the SEC describing the terms of the
transactions contemplated by this Agreement and including this Agreement as an
exhibit to such Current Report on Form 8-K, in the form required by the Exchange
Act, and (iii) issue a press release in the form provided to counsel for the
Buyers.
          7.10 Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
          7.11 Termination. In the event that the Closing shall not have
occurred with respect to a Buyer within ten business days from the date of this
Agreement due to the Company’s or such Buyer’s failure to satisfy the conditions
set forth in Sections 5 and 6 above (and the non-breaching party’s failure to
waive such unsatisfied condition(s)), the non-breaching party shall have the
option to terminate this Agreement with respect to such breaching party at the
close of business on such date without liability of any party to any other
party.
          7.12 Remedies. Each Buyer and each holder of the Shares shall have all
rights and remedies set forth in this Agreement and all of the rights that such
holders have under any law. Any person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
          7.13 Obligations of Buyers Several and Not Joint. The obligations of
each Buyer hereunder are several and not joint with the obligations of any other
Buyer, and no Buyer shall be responsible in any way for the performance of the
obligations of any other Buyer under any Agreement. Nothing contained herein,
and no action taken by any Buyer hereto, shall be deemed to constitute the
Buyers as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
hereby, provided that such obligations or the transactions contemplated hereby
may be modified, amended or waived in accordance with Section 7.5 of this
Agreement. Each Buyer shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement
(provided, that such rights may be modified, amended or waived in accordance
with Section 7.5), and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.
* * *

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Buyers and the Company have caused this Stock
Purchase Agreement to be duly executed on the date first written above.

          COMPANY:    
 
        CYTOKINETICS, INCORPORATED    
 
       
By:
  /s/ Sharon Surrey-Barbari    
 
       
 
  Sharon Surrey-Barbari    
 
  Chief Financial Officer    
 
        BUYER:    
 
        Federated Kaufmann Fund, a portfolio of Federated Equity Funds
 
       
By:
  /s/ Hans P. Utsch    
 
        Name: Hans P. Utsch    
Title:
  Vice President, Federated Global Investment Management Corp., as
attorney-in-fact for Federated Kaufmann Fund, a portfolio of Federated Equity
Funds.    
 
        BUYER:    
 
        Red Abbey Venture Partners (QP), LP
By: Red Abbey Ventures Partners, LLC, its General Partner    
/s/ Matt Zuga 
          By: Matt Zuga, its Managing Member    
 
        BUYER:    
 
        Red Abbey Venture Partners, LP
By: Red Abbey Ventures Partners, LLC, its General Partner
/s/ Matt Zuga
          By: Matt Zuga, its Managing Member    

-11-



--------------------------------------------------------------------------------



 



          BUYER:    
 
        Red Abbey CEO’s Fund, LP
By: Red Abbey Ventures Partners, LLC, its General Partner
/s/ Matt Zuga
          By: Matt Zuga, its Managing Member    

-12-



--------------------------------------------------------------------------------



 



SCHEDULE OF BUYERS

                  Investor   No. of Shares     Purchase Price  
Federated Kaufmann Fund
140 East 45 th Street, 43rd Floor
New York, NY 10017
Attn: Hans Utsch
Fax: (212) 661-2266
                                 
With a copy to:
                                 
Reed Smith LLP
599 Lexington Avenue
29th Floor
New York, NY 10022
Attn: Gerard DiFiore
Fax: (212) 521-5450
    4,810,000     $ 31,746,000.00  
Red Abbey Venture Partners (QP), LP
2330 West Joppa Road
Suite 330
Baltimore, MD 21093
Attn: Matt Zuga
Fax: (410) 494-4247
    142,595     $ 941,127.00  
Red Abbey Venture Partners, LP
2330 West Joppa Road
Suite 330
Baltimore, MD 21093
Attn: Matt Zuga
Fax: (410) 494-4247
    39,672     $ 261,835.20  
Red Abbey CEO’s Fund, LP
2330 West Joppa Road
Suite 330
Baltimore, MD 21093
Attn: Matt Zuga
Fax: (410) 494-4247
    7,733     $ 51,037.80                    
Total:
    5,000,000     $ 33,000,000  

-13-